Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 1933.5940000
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Schulze et al.     Group:	2135
Serial No.:			16/850,310   Examiner:	Tuan Thai
For:  FAIR PREFETCHING IN HYBRID COLUMN STORES.


1. 	This action is responsive to amendment filed on May 09 2022.  Claims 1-20 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 8 and 15).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method involves splitting a data vector associated with a column of a database table into two sub-ranges in response to a query by a processor. A chance prefetch operation is performed on one of the sub-range based on a fixed number of pages by the processor. A set of pages of the former subrange is loaded into a main memory, an another chance pre-fetch operation on the other subrange is performed based on the former pre-fletch operation. The query is executed based on two sets of the pages of two subranges.  The prior art of record do not further disclose performing a first chance prefetch operation on the first subrange based on a first number of rows to prefetch for the first subrange, wherein the first number of rows to prefetch for the first subrange is calculated based on a fixed number of pages, and wherein the performing the first chance prefetch operation on the first subrange loads a first set of pages of the first subrange into a main memory; performing the first chance prefetch operation on the second subrange based on a second number of rows to prefetch for the second subrange, wherein the second number of rows to prefetch for the second subrange is calculated based on the fixed number of pages, and wherein the performing the first chance prefetch operation on the second subrange loads a second set of pages of the second subrange into the main memory. The method enables prefetching pages that are expected to be needed soon to reduce input/output (I/O) latencies, so that the DBMS can prefetch pages in the same order that the pages are visited during the column scan, thus creating unpredictable query response times and reducing the amount of queries capable of being processed in an efficient manner. In light of the foregoing; claims 1, 8 and 15 of the present application are found to be patentable over the prior arts. 
	Claims 2-7; 9-14 and 16-20 further limit the allowable independent claims 1, 8 and 15.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 07, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135